          Case 2:20-cv-00537-SMV Document 9 Filed 09/11/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MARIA E. ESPARZA,

               Plaintiff,
       vs.                                           CIV No. 2:20-00537-SMV

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.
                                  ORDER GRANTING EXTENSION

       THIS MATTER having come before the Court upon Defendant’s Motion for Extension

of Time to File the Electronic Certified Administrative Record and Answer to Plaintiff’s

Complaint (Doc. 8), it being stated that Plaintiff concurs in the granting of the motion, the Court

having read the motion and being fully advised in the premises finds that there is good cause for

granting the motion.

       IT IS THEREFORE ORDERED that Defendant is granted through November 13, 2020,

to file his answer or otherwise respond to Plaintiff’s Complaint.

        SIGNED _September 11 , 2020


                                              ___________________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge


SUBMITTED AND APPROVED BY:
Electronically submitted 09/09/2020
VICTORIA V. JOHNSON
Special Assistant United States Attorney

Electronically approved 09/09/2020
MARIA E. ESPARZA
Plaintiff
